ON REHEARING.
PELHAM, P. J.
(1) On a consideration of this case on application for rehearing, the writer and Judge Brown have arrived at the conclusion that the evidence, as set out in the bill of exceptions, fairly and reasonably construed, shows without material conflict that there was an express contract or agreement between the parties to the effect that the amounts held back were to cover differences in quantity as well as in the quality or grade of the lumber delivered. A majority of the court entertaining this view is of the opinion that the application for rehearing should be granted, and a reversal of the case should be had, and the same is ordered. Upon this proposition, Judge Thomas adheres to the views as expressed in the opinion written by him on the original submission.
(2) The entire court is of the opinion, and so expressed its views in consideration of the fact that there is to be another trial of the case, and for the guidance of the court below on another trial; that the trial court erred in refusing the defendants’ motion to exclude that part of plaintiff’s evidence going to show that the amount of lumber specified in the various receipts of the Holt Lumber Company, based on a consolidated report of the daily reports, which was admitted in evidence as going to show that this amount of lumber was actually placed in the shed for the account of Minge & Co. This opinion is based upon the *477idea that the consolidated report of the daily reports was not competent evidence in the absence of proof that the daily reports upon which it was based and made up were correct. And oral testimony based solely on such consolidated report would be, of course, subject to the same objection.
Reversed and remanded.